COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

                                                §
 IN RE: GUY KENERSON,
                                                §               No. 08-10-00054-CR
                   Relator.
                                                §         AN ORIGINAL PROCEEDING

                                                §                IN MANDAMUS

                                                §

                                                §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

        Guy Kenerson, pro se, has filed a petition for writ of mandamus requesting this Court

compel the Clerk of Court for the Criminal District Court No. 1, of El Paso County to respond to

his applications for writs of mandamus, and to, “transmit copies of the warrants and affidavits

pertaining to Relator’s arrest . . . .”

        This Court does not have authority to issue a writ of mandamus against the Respondent in

this case. See TEX . GOV ’T CODE ANN . § 22.221(b)(Vernon 2004). Therefore, the mandamus

relief requested is denied.


                                              GUADALUPE RIVERA, Justice
March 10, 2010

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)